Citation Nr: 0116087	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  95-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to an increased rating for a left foot 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.  

The veteran was afforded a hearing at the RO before a local 
hearing officer in February 1995.  


REMAND

A review of the record shows that as part of a VA Form 646, 
Statement of Accredited Representation in Appealed Case, 
dated in December 2000, the veteran's representative 
indicated that the veteran would express additional arguments 
at the upcoming traveling section of the Board in Los 
Angeles, California.  A letter dated in February 2001 
addressed to the veteran from the RO is shown to have 
informed him that a hearing had been scheduled to be 
conducted on April 10, 2001, before a member of the Board to 
be held at the RO.  A hand-written notation on this February 
2001 letter indicates that the veteran failed to appear for 
the scheduled hearing.  Also of record is a document entitled 
"Travel Board Hearing" which is shown to have been signed 
by the veteran on either February or March 19, 2001; the 
writing was partially illegible.  The veteran is shown to 
have indicated that he wished to "decline" his scheduled 
travel board hearing and, in addition, that he wished to wait 
for a future visit by a member of the Board.  The veteran 
indicated that he was in the hospital.  The Board also notes 
that on the reverse side of a February 2001 letter to the 
veteran from his representative, Disabled American Veterans 
(DAV), is shown to be a hand-written statement from a friend 
of the veteran which noted that the veteran was presently in 
the hospital and would like to reschedule his hearing.  
Finally, as noted as part of a June 2001 Appellant's Brief, 
submitted by DAV, it is argued that "good cause" for the 
veteran's failing to report for the above-mentioned April 10, 
2001, travel board hearing, due to his being hospitalized at 
the time of the scheduled hearing, had been demonstrated.  
The Board agrees.  See 38 C.F.R. § 20.704(c) (2000).

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

Appropriate action should be taken by the 
Los Angeles, California RO, to schedule 
the veteran for a hearing before a member 
of the Board at the RO pursuant to 
38 C.F.R. § 20.704 (2000).  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder. 

Thereafter, the case should case should be returned to the 
Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




